Citation Nr: 0117132	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  96-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service-connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 29, 1965 to 
June 27, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1995 and March 1996 rating decisions 
that denied a claim of entitlement to service connection for 
PTSD.  

A claim of service connection was previously denied by the 
Board in August 1992.  By rating decisions thereafter 
rendered by the RO in December 1995 and March 1996, service 
connection for PTSD was again denied.  The veteran appealed 
those rating decisions and in September 1999 the Board 
remanded the matter for additional development.  The RO has 
now returned the case for further appellate processing.


FINDINGS OF FACT

1.  The Board denied a claim of entitlement to service-
connection for PTSD in August 1992.  

2.  The evidence received since the August 1992 denial, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD caused by his Vietnam 
experiences and that he should, therefore, be granted service 
connection.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

The Board previously denied the veteran's claim of service 
connection for PTSD in an August 1992 decision.  
Consequently, the present claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the prior 
adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000). 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the Board remanded this case in September 
1999, in part, to allow the RO to apprise the veteran of the 
law and regulations concerning new and material evidence and 
the reopening of claims.  In an August 7, 2000 letter to the 
veteran, the RO notified the veteran of these laws and 
regulations.  This letter suggests that the RO applied the 
now invalidated "change in outcome" test for materiality 
when it adjudicated the veteran's claim to reopen.  
Consequently, the Board must consider whether the veteran 
would be prejudiced if the Board were to proceed with 
consideration of his claim under the standard of materiality 
enunciated in Hodge without first having the RO apply that 
standard.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that the RO notified the 
veteran of the provisions of § 3.156(a) in a January 2001 
supplemental statement of the case (SSOC).  Thus, he has had 
the opportunity to present evidence and argument with respect 
to the standard set out in that subsection.  The Board 
concludes, therefore, that the veteran will in no way be 
prejudiced by the Board's application of that subsection to 
his claim at this stage of the appeal.  This is especially so 
in light of the Board's decision set forth herein to reopen 
the claim.  

Turning to the underlying question of whether the veteran's 
claim should be reopened, the Board notes that the basis of 
the August 1992 decision denying service connection was that 
the evidence of record did not support a diagnosis of PTSD 
resulting from the veteran's service in Vietnam.  The 
evidence of record at the time of that decision is 
substantially as follows:  (1) service medical records 
showing no psychiatric complaints or treatment; (2) an August 
1976 VA neuropsychiatric examination reflecting no 
psychiatric disorders; (3) two April 1978 one-page medical 
examination reports showing diagnoses of depressive neurosis 
and chronic anxiety; (4) lay statements dated in April 1978 
and August 1988; (5) treatment records from the North 
Carolina Division of Mental Health dated in 1978, 1979, and 
from 1983 to 1987; (6) two statements from Tong-Su Kim, M.D. 
dated in February 1980 and July 1988; (7) a July 1988 report 
of examination from W. Boyles, M.D.; (8) a VA examination of 
November 1988 showing a diagnosis of PTSD; (9) VA 
psychological evaluations of January 1989 and September 1990, 
and VA examinations of February and March 1989, all showing 
no diagnosis of PTSD; (10) a June 1990 VA neuropsychiatric 
examination diagnosing dysthymic disorder with anxiety; and 
(11) an independent medical expert's May 1992 opinion that 
the evidence did not support a diagnosis of PTSD resulting 
from the veteran's service in Vietnam. 

Since that time, additional evidence has been associated with 
the claims file.  That evidence includes, in pertinent part, 
Asheville, North Carolina VAMC records showing treatment for 
PTSD in January 1995, May 1995, June 1995, January 1996, 
April 1996, August 1996, November 1996, February 1997, May 
1998, February 1999, and July 1999, apparently by the same 
provider.  In addition, there is a record of an Agent Orange 
Registry, dated in April 1995, noting diagnoses of PTSD, 
depression, and sleep disturbances since returning from 
Vietnam.  Reports of two VA psychological evaluations-one 
dated in November 1995 and another in April 1998-performed 
by Chris Sheaffer, Ph.D., Licensed Psychologist, were newly 
associated with the record.  One service department 
operational report--lessons learned was also added to the 
file since the August 1992 decision.  

This newly associated evidence was not present in the file 
prior to the August 1992 decision.  Given that the only 
diagnosis of PTSD previously of record was that rendered in 
the course of a November 1988 VA examination, and inasmuch as 
the newly associated evidence includes records of treatment 
for PTSD over the course of a four-year period, it is not 
cumulative or redundant of evidence previously of record.  
Thus, the Board finds that the evidence is "new."

Given that the newly associated Asheville VAMC treatment 
records show that the veteran was treated by a medical doctor 
on an ongoing basis from 1995 to 1999 and was given a 
diagnosis of PTSD, the evidence is material to the specific 
matter under consideration in this case-namely, whether the 
veteran has PTSD related to an in-service stressor.  Thus, 
the Board finds that the newly associated evidence bears 
directly and substantially on a specific matter under 
consideration in this claim.  Further, the Board finds that 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The oft-repeated assessment of PTSD made over a period of 
about 4 years tends to strengthen the veteran's claim that he 
indeed experiences PTSD, especially when considered in light 
of what was proved in 1992.  The application to reopen is 
therefore granted.


ORDER

New and material evidence having been presented sufficient to 
reopen a claim of service connection for PTSD, the appeal, to 
this extent, is granted.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in Veteran's law.  These 
changes are applicable to all claims filed on or after the 
date of Act, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Act requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the Court noted 
that, until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  Given that 
the Board must now address the merits of the veteran's claim, 
and because the record suggests that further evidentiary 
development is required under the Veterans Claims Assistance 
Act of 2000, a remand is required.

Several documents of record suggest that the veteran was 
hospitalized at the Salisbury VA facility in 1977 and 
diagnosed with psychosis or PTSD.  (See, e.g., the January 
and May 1998 VA examination reports, April 1998 VA PTSD 
evaluation report, a 1996 letter to Congressman Jesse Helms).  
Of particular note, in this regard is the May 1995 medical 
record of overall treatment plan from the Asheville VAMC, 
reflecting that a diagnosis of PTSD was received from the 
Salisbury VA while an inpatient there for four days in 1977.  
In light of the new changes to the duty to assist and the 
constructive notice accorded VA records, an additional 
attempt should be made to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board notes that while two VA 
Psychological/PTSD evaluations-one in 1995 and one in 1998-
were performed by Dr. Sheaffer, neither of these explained 
the other records which showed a contrary diagnosis.  As 
referenced above, the evidence includes VA medical records 
reflecting treatment for PTSD at the Asheville VAMC on some 
eleven occasions.  Dr. Sheaffer's November 1995 report 
reflects an overall assessment that the evidence is 
insufficient to warrant a diagnosis of PTSD.  Rather, her 
report reflected diagnoses of depressive disorder not 
otherwise specified and personality disorder not otherwise 
specified.  Dr. Sheaffer's April 1998 report presented an 
examination not particularly suggestive of the presence of 
PTSD.  In that report it was noted that the veteran's MMPI 
was elevated due to exaggerated responding, with the 
resulting profile suggestive of general psychological 
maladjustment.  The report reflected scores so elevated that 
it strongly suggested the presence of malingering rather than 
PTSD.  Neither report suggests that the evaluator had 
reviewed the claims file, or the VA treatment records clearly 
showing a diagnosis of PTSD.  Thus, the reports do not 
reconcile the differing diagnoses found in the VA treatment 
records.  Nor does the evaluator attempt to explain the 
notations in the treatment plan of May 1995 suggesting that 
this diagnosis may have been derived from the veteran's 
report of a diagnosis of PTSD at the Salisbury VAMC in 1977, 
for which we have no records.  Clarification of these matters 
would be especially helpful in resolving the claim, 
especially because PTSD may have a delayed onset, even since 
1992 when the claim was denied by the Board.

Additionally, the Board notes that the veteran's service 
personnel record reflects that he was assigned as an 
assistant gunner in the 7th Battalion, 9th Artillery, 
Battery B when serving in Vietnam.  He also served there as a 
reconnaissance sergeant.  In May 1990, the U.S. Army & Joint 
Services Environmental Support Group responded to the RO with 
a list of operational reports--lessons learned submitted 
during 1967 by the 7th Battalion, 9th Artillery.  That letter 
reflects that the unit's area of operation was Bau Bang, An 
Loc, and Tay Ninh.  In addition, the letter states that the 
reports reflect significant combat situations encountered by 
the unit during certain times.  While the letter recommends 
requesting each of the operational reports, it is unclear 
that these reports were requested.  Further, only one such 
record-submitted by the veteran-appears in the record.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2. The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PTSD that has not already been made part 
of the record, including treatment 
records from the VAMC in Salisbury dated 
in 1977, if any, and ensure that all 
pertinent records of VA treatment have 
been procured for review.  Operational 
reports should be obtained from the 
service department as recommended in the 
May 1990 letter from the U.S. Army & 
Joint Services Environmental Support 
Group.  Other evidentiary development 
necessary to corroborate the occurrence 
of in-service stressors should be 
undertaken as deemed necessary.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3. After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination, including a 
clinical examination, by a psychiatrist 
to determine whether the veteran meets 
the DSM IV criteria for PTSD, and render 
an opinion as to the medical probability 
that any such PTSD is traceable to in-
service event(s).  Psychological testing 
should be accomplished.  The claims 
folder and a copy of this remand should 
be made available to the examiner before 
evaluation.  All opinions should be 
supported by the evidence of record and 
the examiner should specifically refer to 
the medical principles relied on in 
forming any opinion.  Opinions of record 
that appear to conflict with the 
examiner's conclusions should be 
explained in the context of the record 
and medical principles relating to the 
psychiatric disease process.

4. The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5. After the development requested above 
has been completed, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since issuance of the January 
2001 SSOC.  38 C.F.R. § 19.31 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

